Citation Nr: 0217913	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-06 434	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in 
the July 16, 1997 Board of Veterans' Appeals (Board) 
decision that denied entitlement to service connection for 
systemic lupus erythematosus (SLE).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The movant had active service in the Navy from September 
1971 to April 1972.  Historically, a July 16, 1997 
decision of the Board of Veterans' Appeals (Board) denied 
her claim of entitlement to service connection for 
systemic lupus erythematosus (SLE).

In December 2001, the Board determined that the July 1997 
Board decision did not contain clear and unmistakable 
error (CUE) in denying the movant's claim of entitlement 
to service connection for SLE.  In July 2002, based on a 
Joint Motion for Remand, the Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's December 
2001 decision.  The basis for the Joint Motion for Remand 
was that the Board failed to discuss the applicability of 
38 C.F.R.§§ 3.307 and 3.309.  An Order of the Court, dated 
in July 2002, granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Board notes that the movant's attorney, in a written 
statement submitted in April 2001, stated that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for SLE had been submitted.  As 
that matter has not been adjudicated by the RO and is not 
in appellate status, that claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In July 1997, the Board determined that entitlement to 
service connection for SLE was not warranted, finding that 
the claim was not well grounded.

2.  The moving party contends that the Board improperly 
interpreted and evaluated the evidence as well as 
applicable laws and regulations extant at the time of the 
July 1997 decision.

3.  The facts as they were known at the time of the Board 
decision of July 16, 1997 were correct and it has not been 
shown otherwise.

4.  The evidence does not show that the Board's July 1997 
denial of entitlement to service connection for SLE 
contained a clear error in judgment or was not in 
accordance with the laws and regulations in effect at that 
time.


CONCLUSION OF LAW

The July 16, 1997 Board decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for systemic lupus erythematosus (SLE).  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1996); 38 C.F.R. §§ 20.1403, 
20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The movant has argued that there was CUE in the July 1997 
Board decision that denied entitlement to service 
connection for SLE.  After a thorough review of the 
evidence of record, the Board finds that the July 16, 1997 
Board decision was not clearly and unmistakably erroneous 
in denying as not well grounded the movant's claim of 
entitlement to service connection for SLE.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision 
had been made on the date of the prior decision.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1406 
(2002).

Section 20.1403 of the Code of Federal Regulations, 
addresses what constitutes CUE and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision 
was made includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review 
in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 

Prior decisions issued by the United States Court of 
Appeals for Veterans Claims (Court) with regard to the 
issue of CUE in an RO rating decision provide guidance 
with regard to determining whether CUE exists in a Board 
decision.  As stated by the Court, in order for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law 
that existed at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Errors constituting CUE "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.' "  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A disagreement with how the 
Board evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995). 

In the July 1997 Board decision, the Board noted that the 
veteran was contending that SLE was first manifest in 
service but was not correctly diagnosed until 1981.  The 
Board found that no competent medical evidence that would 
establish that the veteran's SLE was causally related to 
service, complaints in service, or any incident or event 
in service was of record.

The Board went on to state on page 3 of the decision:

Initially, the Board notes that 
entitlement to service connection for a 
particular disability requires evidence 
of the existence of a current 
disability and evidence that the 
disability resulted from a disease or 
injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 
1991).  Additionally, where a veteran 
served continuously for ninety (90) 
days or more during a period of war or 
during peacetime service after December 
31, 1946, and systemic lupus 
erythematosus becomes manifest to a 
degree of 10 percent within one year 
from date of termination of such 
service, such disease shall be presumed 
to have been incurred in service, even 
though there is no evidence of such 
disease during the period of service.  
This presumption is rebuttable by 
affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 
(1996).  Service connection may also be 
granted for any disease diagnosed after 
discharge, when all the evidence, 
including that pertinent to service, 
establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (1996).

At the time of the Board's decision, the evidence before 
the Board included the movant's service medical records.  
These service medical records include no diagnosis of SLE.  
In November 1971, the movant complained of severe 
menstrual cramps and shaky and jerky movements.  She was 
hospitalized for three days; her subjective complaints 
included pain, jerking movements, nausea, and vomiting.  
There was no fever, chills, diarrhea, or sore throat.  The 
physical examination revealed no abnormalities.  The 
neurological examination showed that she was awake and 
alert with partially controllable, irregular, jerky 
movements.  The clinical impression was menstrual cramps 
and hysterical reaction.  The movant's diagnosis at the 
time of her hospital discharge was dysmenorrhea.

Thereafter, the movant was hospitalized in a psychiatric 
unit from December 1971 to January 1972 with an admitting 
diagnosis of situational depression.  Mental status 
examination revealed that she was alert and oriented with 
a childlike and immature affect along with features of 
combativeness and depression.  There was no evidence of 
any delusional thinking or hallucinations.  She appeared 
to be of average intelligence, but lacked insight and 
judgment into the nature of her difficulties.  Physical 
examination, laboratory data, and neurological examination 
were all within normal limits.

During her hospitalization, the movant complained of a 
cough, a cold, a sore throat, and other symptoms of a 
viral respiratory infection.  She had dry heaves and 
vomiting of saliva but not food.  She complained that she 
could not swallow fluids, but she was able to eat solid 
foods- findings that were compatible with hysterical and 
immature acting out symptoms of vomiting.  When seen on 
rounds, she would retch and dry heave, without any actual 
vomiting, at the mention of emotionally laden subjects.  
She also had complaints of abdominal symptoms and nausea, 
but she refused to take medication.  An internist examined 
her and did not find anything wrong.  The discharge 
diagnosis was immature personality disorder, and it was 
recommended that she be discharged from the military.  Her 
discharge was effective in April 1972.

In August 1972, the movant had a physical examination for 
the purpose of reenlisting in the military.  She indicated 
no subjective complaints and stated she was healthy.  The 
report of the examination indicated that the clinical 
findings were normal.

A consultation sheet dated in September 1972 indicated 
that the movant had a long history of menometrorrhagia 
associated with severe abdominal cramps.  Her menarche 
occurred at age eleven and she reported irregular menses 
associated with severe abdominal cramps since that time.  
It was noted that she reported having undergone two D&C 
procedures, but the results were unknown.  She indicated 
that she had been treated with birth control pills, but 
that she stopped taking them because they caused aching in 
her legs.  The examination was normal.  In September 1972, 
the movant was released to inactive duty.

The Board also considered the movant's substantive appeal 
in which she contended that she was not correctly 
diagnosed with SLE during service.  She stated that she 
had complained of numerous conditions including 
psychological, irritability, fatigue, and gynecological 
problems during service.  She indicated that she was 
issued birth control pills during service after her 
complaints of menstrual cramps.

With her substantive appeal, the movant submitted 
additional service medical records which showed that, in 
August 1971, she complained of vertigo, an inability to 
coordinate or focus her eyes, nausea, and fatigue in 
response to a medication taken earlier in the day.  In 
November 1971, she complained of menstrual cramps, 
vomiting, and convulsion-type movements.  The examiner's 
clinical impression was menstrual cramps, vomiting, and 
probable hysterical reaction.  It was indicated that she 
was to begin taking birth control pills.  In February 
1972, she was diagnosed with flu syndrome.  The report of 
a March 1972 Medical Board proceeding showed that the 
movant's physical, neurological, and laboratory 
examinations were all within normal limits.  An exception 
was non-specific changes on the electroencephalogram that 
the staff neurologist concluded were not indicative of any 
seizure disorder or organic pathology.  Mental status 
examination showed no evidence of psychotic thinking.  The 
movant related a past medical history of seizures.  The 
Board notes that the movant submitted a written statement 
contesting the findings of a military doctor who said that 
she did not have the flu in which she stated that she did 
have the Asian flu virus in her system and that her 
parents had taken her to a doctor who said that she did 
have the flu.

The evidence before the Board in July 1997 included 
reports of VA treatment rendered in 1980.  In April 1980, 
the movant was diagnosed with menorrhea, status post 
excision ovarian cysts in July 1979, and in March 1980, 
and a seizure disorder.  A May 1980 VA hospital discharge 
summary indicates that the movant had a previous medical 
history of ovarian cysts with resection, adhesions and 
intestinal obstruction.  She was diagnosed with chronic 
relapsing pancreatitis, etiology idiopathic and with a 
passive aggressive personality.  It was also noted that 
the movant had dismantled her chart and destroyed the 
results of laboratory testing.

Medical records from the Newark Beth Israel hospital 
indicate that the movant was diagnosed with SLE in 
November 1981.  It was noted that she had a history of 
grand mal seizures in childhood and that she had been 
treated for seizures with phenobarbitol and dilantin.

The Board, in its July 1997 decision, considered the 
report of a VA examination conducted in December 1994.  
The movant related a past medical history of a diagnosis 
of lupus in 1981, with numerous prior complaints of muscle 
and joint discomfort, fatigue, and low grade fever.  She 
indicated a variety of reasons why she had lupus including 
the use of birth control pills and the stress of her 
military service that could have exacerbated an underlying 
tendency towards having lupus.  She reported that she had 
had a seizure disorder on and off since childhood for 
which she took dilantin and stated that dilantin can cause 
SLE in some patients.  The movant also reported that she 
had frequently had flu-like symptoms during service.  She 
stated she had been referred to psychiatry during her 
service due to a belief that she was fabricating some 
symptoms.  She indicated that she was treated for 
depression due to the cyclical nature of her symptoms.  
She stated that her lupus had been in remission for 
approximately one year.

The VA examination report noted that the movant had 
undergone psychological testing at the VA facility in 
October 1994 that showed that she had depressive symptoms 
with multiple physical complaints.  She was described as 
approaching the testing in a defensive manner, and the 
psychologist's impression was that the appellant was 
perhaps under-reporting the psychological symptoms present 
in her life.  The findings were not inconsistent with the 
diagnosis of somatoform or factitious syndrome.  The VA 
examiner concurred with the psychologist's report and 
noted that the movant's subjective complaints included 
diffuse arthralgias and myalgias and intermittent malar 
rash despite the lupus being in remission.  The examiner 
did note a slight hint of a butterfly distribution rash 
across the bridge of the movant's nose.  The physical 
examination revealed no abnormalities, and the examiner's 
impression was that the movant had multiple somatic 
complaints.  The examiner also indicated that the recent 
psychological evaluation had hinted that the magnitude of 
the movant's complaints about her multiple physical 
problems might be intensified due to a background of 
underlying depression.  The examiner indicated that some 
of the movant's complaints were consistent with a 
diagnosis of lupus, and she was referred to rheumatology 
for further consultation.

The report of the VA rheumatology consultation conducted 
in December 1994 indicated that the movant complained of 
diffuse arthralgias in the knees, elbows, and hands.  She 
reported malaise and decreased appetite without weight 
loss.  She also stated that she had low grade fevers in 
the afternoon, an intermittent malar rash, chest pains, 
alopecia, fatigue, tingling of the right second and third 
fingers, loose stools without blood, and headaches.  After 
a thorough physical examination, the examiner's impression 
was SLE and fibromyalagia.

The veteran testified at a personal hearing conducted at 
the RO in March 1996.  She contended that service 
connection for SLE was warranted on a direct basis, in 
that the onset of her symptoms was during her active 
service, but that the military medical facilities failed 
to recognize these symptoms for what they were and her 
condition went undiagnosed.  She testified that the 
symptoms diagnosed as flu syndrome were not flu syndrome, 
but SLE.  She also stated that her vomiting could have 
been a sign of the start of gastrointestinal involvement 
and that hormones do play a role in exacerbating the 
disease.  See Hearing Transcript pp. 1-3.

Other post service treatment records before the Board in 
July 1997 documented a variety of diagnoses after service, 
including psychiatric diagnoses.  A December 1972 
examination report reflected a provisional diagnosis of 
rule out character disorder.  The examiner noted that 
there were no signs of organicity on mental status 
examination and stated that the veteran had no symptoms 
that were disturbing to her.  A November 1976 East Orange 
VA hospital discharge report reflects a diagnosis of 
borderline personality disorder; a January East Orange VA 
hospital 1977 report documents midepigastric abdominal 
pain, pancreatic calcification, and borderline 
personality.  The movant underwent a VA medical 
examination in August 1977; she reported that she had 
begun to have bowel disturbances approximately three years 
prior and that she had been diagnosed with calcified 
pancreatitis.  She underwent a VA psychiatric examination, 
too, and again reported that she had begun to have bowel 
disturbances approximately three years earlier.  The 
psychiatric examiner rendered a diagnosis of passive 
aggressive personality disturbance.  

The evidence before the Board in July 1997 also included 
July 1994 medical records from the Clara Maas Medical 
Center showing a diagnosis of SLE; medical records from 
the Shands Hospital dated in October and November of 1994, 
and showing discharge diagnoses of hemorrhagic right 
ovarian cyst, SLE and bladder dysfunction; medical records 
from Dr. Sheheda Qaiyumi dated in 1994 that indicated that 
the movant had a history of seizure disorder off and on 
since childhood for which she had taken dilantin and 
included a clinical impression of SLE, seizure disorder, 
allergies to numerous medications and migraines.  A June 
1994 written statement from a Dr. Knee indicated that he 
had treated the movant for SLE from June 1983 to January 
1990, and that her main medical problems were 
musculoskeletal, gastrointestinal and neuropsychiatric.

The movant submitted a number of excerpts from various 
publications that the Board considered in its July 1997 
decision.  These documents included a copy of a page from 
a book titled IN SEARCH OF THE SUN by Henrietta Aladjem and 
Peter H. Schur, M.D.  This document indicated that, 
although the cause of SLE remains unknown, certain factors 
such as ultraviolet radiation from sunlight or fluorescent 
lights, infections, surgery, and certain drugs may trigger 
the disease in those prone to develop it.  In addition, 
the preponderance of the disease in females suggests that 
endocrine or hormonal factors, including birth control 
pills, may influence the development of SLE.  Genetic 
factors also appear to make people prone to developing 
SLE.

The movant also submitted an article titled Are seizures a 
manifestation of lupus? by Malcolm Rogers, M.D., published 
in the May/June 1995 issue of the LUPUS WELLNESS ADVOCATE.  
The article indicated that seizures may be a symptom of 
lupus, occurring in approximately 30 percent of all 
patients with lupus.  It is generally an indication that 
lupus has affected that brain.

The movant also submitted an article titled Central 
Nervous System Lupus by Judah Denburg, M.D., published in 
the May/June 1995 issue of the LUPUS WELLNESS ADVOCATE.  The 
article indicated that approximately half of all lupus 
patients at some point develop an overt neurological or 
psychiatric problem for which no other cause apart from 
the lupus itself can be found.  Problems include seizures, 
strokes, numbness in one area of the body or another, 
hallucinations or other bizarre thinking, and movement 
disturbances. 

The movant also submitted an article titled Can Doctors 
Distinguish Between Neurosis and Lupus Itself? by Malcolm 
P. Rogers, M.D.  The article indicated that lupus is 
difficult to diagnose as the symptoms and signs appear in 
different parts of the body at different times.  
Suspicions may arise that a patient's illness is 
psychological.

The Board, in its July 1997 decision, noted that the 
movant had submitted medical articles tending to show that 
there was a possible connection between birth control 
pills and SLE; that symptoms of SLE may be thought to be 
psychological in nature; and that some of her symptoms 
treated in service and prior to 1981 (when she asserted 
that she was first diagnosed with SLE) were symptoms of 
SLE.  However, the Board concluded that the movant had 
submitted no competent evidence tending to show that her 
SLE was first manifest in service; or that her SLE was 
manifest to a compensable degree within one year after 
service; or that her SLE was otherwise related to service 
or to any of the symptoms she had complained of while in 
service.  Furthermore, the Board noted that the VA 
physicians who examined the movant in connection with her 
claim for service connection benefits were aware of those 
contentions regarding the etiology and onset date of the 
SLE and that those examiners did not provide opinions 
supportive of the movant's contentions.  Therefore, the 
Board concluded that, because there was no competent 
evidence tending to show that the movant's SLE was related 
to any incident of service, including the symptoms for 
which she had sought treatment during service, and because 
there was no competent evidence tending to show that SLE 
was manifest to a compensable degree within one year after 
service, the movant's claim for entitlement to service 
connection for SLE was not well-grounded. 

The Board observes that subsequent to the Board's July 
1997 decision, the movant submitted additional medical 
evidence documenting treatment through VA facilities, 
including hospital reports from 1994 and 1995.  These 
documents, among other things, include a diagnosis of a 
lupus flare in December 1994, and a January 1995 note of 
possible lupus.  Although these medical records were not a 
part of the claims file at the time of the Board's 
decision, VA records are deemed constructively before the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, these two records do not reflect any medical 
opinion that the movant's lupus is related to service nor 
do these medical records otherwise suggest any link 
between the movant's SLE and her active Naval service.  

In fact, these records show that various VA doctors and 
specialists questioned the appropriateness of a diagnosis 
of SLE on several occasions.  For example, the January 
1995 VA hospital discharge summary shows a past medical 
history of SLE diagnosed in 1981, but states that anti-
nuclear antibody (ANA) and double-stranded DNA testing 
performed at VA was negative and that Dermatology felt 
that the diagnosis was "unlikely."  These VA medical 
records, therefore, do not detract from the validity of 
the Board's July 1997 decision.

At the time of the July 1997 Board's decision, the law 
recognized a distinction between claims that were well 
grounded and those that were not well grounded.  In 
general, the duty to assist attached only to a claim that 
was well grounded.  Thus, the initial inquiry in reviewing 
any claim before the Board was whether the veteran had 
presented evidence of a well-grounded claim; that is, one 
that was plausible or capable of substantiation.  The 
veteran carried the burden of submitting evidence 
"sufficient to justify a belief by a fair and impartial 
individual that the claim [was] well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not have been conclusive, 
it must have been accompanied by supporting evidence; a 
mere allegation was not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

As noted by the Board in its July 1997 decision, under the 
law at that time, a well-grounded claim for service 
connection required that three elements be satisfied.  
First, there had to be competent evidence of a current 
disability, as established by a medical diagnosis; second, 
there had to be evidence of an incurrence or aggravation 
of a disease or injury in service, as established by lay 
or medical evidence, as appropriate; third, there had to 
be competent evidence of a nexus or relationship between 
the in-service injury or disease and the current disorder, 
as established by medical evidence or a medical opinion.  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidence before the Board in July 1997 established the 
existence of a current disorder, diagnosed as SLE.  
However, that evidence failed to reveal a diagnosis of SLE 
in service.  That evidence also failed to reveal any 
medical opinion that the movant's SLE first diagnosed many 
years after service was related to service in any way.  
There was therefore no competent medical evidence linking 
the movant's SLE to her nine months of active service in 
the Navy.  Furthermore, there was medical evidence of 
record that questioned whether a diagnosis of SLE was 
proper.

Although evidence before the Board also included diagnoses 
of SLE as early as 1981, there was no medical opinion in 
the claims file suggesting that the movant's SLE had had 
its onset in service or that the SLE was etiologically 
related to a disease or injury in service.  In support of 
her claim, the movant had submitted various articles, 
discussing SLE, including the difficulty of diagnosing SLE 
and the similarity between SLE at its initial onset and 
numerous other diseases.

The Board, in its July 1997 decision, acknowledged these 
articles.  The Board, furthermore, acknowledged that the 
articles tended to show that some of the symptoms 
manifested in service were consistent with SLE.  The Board 
added, however, that there was no competent evidence 
specifically linking the movant's lupus to symptoms 
manifested in service or otherwise suggesting the onset of 
SLE in service.  The Board found that, because there was 
no competent medical evidence linking the SLE to service, 
the movant's claim was not well grounded.

Although the movant had submitted a number of medical 
treatises in support of her claim, these treatises, at 
most, demonstrated that many of the symptoms manifested by 
the veteran in service were consistent with symptoms that 
may or may not be manifested during the initial onset of 
SLE.  Moreover, according to those treatises, the possible 
initial symptoms of SLE are quite varied and can be 
similar to those of other disorders such that SLE can be 
difficult to diagnose in its initial stages.  This does 
not tend to suggest that the symptoms manifested by the 
movant in service actually were, in fact, the initial 
symptoms of SLE and does little more than to open the door 
to the possibility that physicians who had diagnosed 
disorders other than SLE might have misdiagnosed the 
symptoms presented.

The movant's representative has argued that the medical 
evidence of record before the Board in July 1997, 
including the information presented in the submitted 
excerpts of medical treatises, was sufficient to render 
the movant's claim well grounded because there was enough 
evidence before the Board render the claim possible.  
However, the medical treatises submitted by the movant did 
not do more than present a generic statement concerning a 
possible link.  Furthermore, the Court has held that an 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  Obert v. Brown, 5 Vet. App. 609, 611 (1992), and 
Tirpak v. Derwinski, 2 Vet. App. at 611.  As such, they 
were insufficient to render the claim well grounded.

The movant has also taken issue with the Board's failure 
to further develop her claim.  The movant's attorney has 
argued that the Board erred by failing to remand for a 
medical opinion, especially since the VA physicians who 
examined the veteran in December 1994 did not provide an 
opinion as to etiology and/or onset date.  The movant's 
attorney also argues that the RO and the Board failed to 
get various medical records, including VA records and 
records from Dr. Knee.  The Board notes that the moving 
party's arguments based upon the failure of a duty to 
assist are not considered a valid basis for CUE under the 
laws and regulations cited above.  A claim that an 
examination is not adequate for rating purposes cannot 
serve as a basis for CUE as to the July 1997 Board 
decision.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992).  Moreover, in the absence of a well grounded 
claim, there is no duty to assist.

The movant's attorney has argued that the Board committed 
CUE in its July 1997 decision because the Board failed to 
consider the provisions of 38 C.F.R. § 3.321, 4.1, 4.2, 
4.3, 4.6. 4.7 and 4.21.  The Board points out that those 
provisions clearly concern the evaluation of service-
connected disabilities and do not apply to questions of 
entitlement to service connection.

In addition, the movant's attorney has taken issue with 
what she characterizes as the Board's rendering of a 
decision on a basis different from that utilized by the 
RO.  However, since the veteran failed to present 
competent medical evidence that her service connection 
claim for SLE was plausible, that is, she failed to 
present medical evidence that linked the SLE to service, 
her claim for service connection had to be denied as not 
well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).  
Furthermore, the Board cited Edenfield v. Brown, 8 Vet. 
App. 384 (1995), in its July 1997 decision and recognized 
that the failure of the RO to analyze the movant's claim 
in terms of whether it was well grounded constituted 
harmless error.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error.  Similarly, broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim 
of clear and unmistakable error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

In July 1997, the Board concluded that the movant's 
service medical records did not show manifestations of, or 
treatment for, or diagnosis of, SLE during her active 
military service.  While acknowledging evidence in the 
service medical records showing that the veteran became 
ill with complaints of nausea, vomiting, a cough, a cold, 
menstrual cramps and dysmenorrhea during service, the 
Board found that the clinical findings were insufficient 
to demonstrate SLE in service.  The Board also found that 
there was no medical evidence of SLE within one year of 
service.  The movant's attorney argues that the Board 
failed to consider the provisions of 38 C.F.R. §§ 3.303, 
3.307 and 3.309.  However, as noted above, the Board 
specifically cited to those provisions in its decision.  

The movant has argued that the Board erred in denying 
service connection for SLE in the July 1997 decision 
because there was evidence of the existence of symptoms of 
SLE both in service and within one year after the veteran 
separated from service.  First, while the movant and her 
attorney have asserted that her current SLE condition had 
its onset during service, their assertions of medical 
causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without competent medical evidence, these lay assertions 
were insufficient to well ground the claim.

Second, the medical evidence of record clearly showed that 
the movant had suffered from dysmenorrhea and associated 
severe cramps since the age of eleven and that she had 
suffered from a seizure disorder from childhood onward.  
The diagnoses of record for the appellant included 
menorrhea, status post excision of ovarian cysts, 
intestinal blockage and abdominal adhesions- each of which 
singly, and all of which collectively- could have 
accounted for the movant's various abdominal complaints 
over the years as opposed to those complaints being simply 
a manifestation of SLE.  The evidence of record also 
indicated that the movant's chronic gastrointestinal 
problems began in 1974.

The evidence of record also contained several references 
to the fact that the movant had suffered from seizures in 
childhood- thus how could the seizures simply be a 
manifestation of SLE, as contended by the movant?  Indeed, 
the movant's own private physician, in 1994, diagnosed her 
with both SLE and a separate seizure disorder.  There is 
no evidence of record that the veteran's complaints 
represented a continuity of SLE symptoms as opposed to 
symptoms of other conditions from which she suffered as 
shown by the medical evidence of record.  

Furthermore, there was VA medical evidence of record that 
disputed the validity of a current diagnosis of SLE.  The 
Board concluded that the treatment the veteran received 
during service for her various complaints was insufficient 
to establish that SLE was incurred in or aggravated during 
service.

The movant's attorney has argued that Dr. Knee's June 1994 
statement that the veteran's main medical problems were 
musculoskeletal, gastrointestinal and neuropsychiatric 
definitively connects the movant's SLE to service.  Here 
again is the logical fallacy that any symptom demonstrated 
by the veteran at any time is a symptom of SLE as opposed 
to a symptom of any separate disorder.  In other words, 
the veteran only has one diagnosis- SLE- and no other 
diagnosis can co-exist with one of SLE.  Looking at what 
the doctor actually said, he treated the veteran for SLE 
from 1983 to 1990; there was no statement as to the onset 
date of the SLE, nor is there any mention of continuity of 
symptoms dating back to service.  The doctor did not state 
that the veteran's SLE was manifested by musculoskeletal, 
gastrointestinal and neuropsychiatric conditions; rather 
he said that "her main medical problems were 
musculoskeletal, gastrointestinal and neuropsychiatric" 
and this does not indicate the etiologic source of said 
musculoskeletal, gastrointestinal and neuropsychiatric 
problems.  Some of these problems could, in fact, be 
unrelated to SLE.  Furthermore, there is no evidence of 
record that this doctor had access to the veteran's 
service medical records or any medical records dated 
before 1983.

The movant's attorney has also argued that a November 1994 
hospital discharge summary in which it is stated that the 
veteran's medical history was significant for SLE 
diagnosed in 1981 with primarily joint involvement and 
mild CNS involvement, with occasional seizure also 
definitively relates the onset of the veteran's SLE to 
service.  Once again, the doctor does not cite an onset 
date prior to 1981, nor does he point out any way to 
distinguish between a seizure associated with SLE from a 
seizure associated with the seizure disorder suffered by 
the veteran from childhood onward.  Nor is there any 
indication that the doctor reviewed the veteran's service 
medical records.  The doctor also does not mention any 
continuity of symptoms dated before the 1981 diagnosis.

The Board has carefully and thoroughly reviewed the record 
as it existed at the time of the July 1997 Board decision, 
in light of the law and regulations then in effect.  In 
order to find that the July 1997 Board decision was 
clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusions based on the available evidence of record, was 
that there was an incurrence or aggravation of SLE during 
the movant's nine months of active naval service or that 
the movant's SLE was manifested to a compensable degree 
within one year of her release from active duty.  Clear 
and unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be 
made in this case. 

As noted above, review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  Addressing the merits of the 
veteran's motion, the Board concludes that application of 
the law to the facts in this case is against a finding 
that CUE was committed by the Board in its July 1997 
decision.  In this case, it is not claimed by the 
appellant or shown by the evidence that the factual record 
before the Board in July 16, 1997 was incorrect.  Hence, 
although not alleged, the motion for CUE is not 
sustainable on the grounds that the correct facts, as 
known at that time, were not before the Board.  38 C.F.R. 
§ 20.1403(a). 

The movant has essentially contended that had the RO done 
the appropriate development, i.e., obtained medical 
records and medical opinions, a basis for a grant of 
service connection would have been established.  She 
maintains that had such development been performed at that 
time, a grant of service connection would have been 
rendered.  However, this is not the type of "manifest" 
error which can constitute CUE since VA's breach of the 
duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994).  In Baldwin 
v. West, 13 Vet. App. 1, 7 (1999), the Court pointed out 
that even if an RO did not adequately consider all of the 
evidence of record and all of the laws and regulations 
extant at the time of its decision, had the RO done so the 
next step would not necessarily have been the grant of 
benefits, but rather a request that the appellant undergo 
additional medical examination.  Furthermore, as 
previously noted, the Court has held that a breach of VA's 
duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994). 

Upon review of the facts known at that time and the laws 
and regulations then in effect, the Board concludes the 
CUE did not exist in the Board's July 1997 decision that 
the movant's claim for service connection for SLE was not 
well grounded.  Further, the Board now finds that there 
exists no "undebatable" error in the July 1997 Board 
decision.  The July 1997 Board decision was consistent 
with and supported by the law then applicable for 
determining eligibility for service connection, including 
38 C.F.R. §§ 3.303, 3.307 and 3.309.  Therefore, the Board 
now finds that the denial of service connection for SLE 
was a reasonable exercise of adjudicatory judgment and did 
not involve CUE.

Considering the evidence available at the time of the July 
1997 Board decision, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that service connection for SLE was 
warranted at that time.  There was no undebatable error of 
fact or law that would have manifestly changed the 
outcome, and the Board finds no CUE in the July 1997 Board 
decision.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to the duty to assist.  The new law also enhanced 
the duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In this regard, the VCAA, with its expanded duties, is not 
applicable to a motion by a moving party for revision or 
reversal of a Board's decision on the basis of CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  
Accordingly, the VCAA is not for application in this 
matter.  Further, the provisions of reasonable doubt under 
38 C.F.R. § 3.102 are not for consideration in CUE claims.  
38 C.F.R. § 20.1411.


ORDER

Since the July 16, 1997 Board decision is not clearly and 
unmistakably erroneous, the motion for revision or 
reversal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



